TRULINCS 08783039 - PERKINS, VICTOR - Unit: RCH-A-B

FROM: 08783039

TO:

SUBJECT: Docket sheet of filings
DATE: 09/02/2020 07:45:18 AM

Victor B. Perkins
Reg. No. 08783-039 1-2
P.O. Box 4000
Federal Medical Center
Rochester, Minnesota 55903

September 4, 2020
Clerk of the Court
United States District Court
District of Delaware
844 N. King Street
Wilmington, Delaware 19801
Re: Filing Civil Action Complaint
Dear Clerk,

Attached hereto is a copy of the plaintiff(s) civil action complaint which is submitted into the District Court for a judicial
decision and review. Please file and docket the complaint in the Court and forward a copy of the docket sheet to the plaintiff(s).
Your cooperation in this important matter is deeply appreciated.

Thank you,

Victor B. Perkins, et. al.,/Plaintiff(s)
